COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                           NOS. 02-15-00316-CR
                                02-15-00317-CR


ANTHONY LEWIS HERNANDEZ                                          APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE


                                    ----------

         FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NO. 1345037W, 1343502D

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ----------

      We have considered appellant’s “Motion To Withdraw Appeal.”         The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).   No decision of this court having been delivered before we




     1
      See Tex. R. App. P. 47.4.
received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                               PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 4, 2016




                                  2